DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).

Claim 11 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 9, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 20160071278 A1) in view of Levinshtein et al. (US 10380763 B2).

Regarding claims 1 and 6, Leonard et al. disclose method for three-dimensional object pose estimation, comprising, and terminal device, comprising: one or more processors; a memory, configured to store one or more programs; wherein when the one or more programs are executed by the one or more processors, the one or more processors are caused to: calculating a graph of a previous frame and a graph of a current frame for a target three-dimensional object (graph where each edge contains a rigid transformation between individual camera 

Leonard et al. do not use the term “perspective n-point (PnP) algorithm”.

Levinshtein et al. teach calculating a pose of the target three-dimensional object in the current frame according to the vertex correspondence relationship, a pose of the target three-dimensional object in the previous frame and a perspective n-point (PnP) algorithm (“For rich feature objects, a common approach is to establish sparse point correspondences between features on a 3D model and features in the image and solve the Perspective-n-Point (PnP) problem”, col. 2, lines 5-15, “Data containing (a) a preceding pose of the object, (b) preceding image first features detected in a preceding image frame prior to the image frame and corresponding to the preceding pose of the object, and (c) first 3D points corresponding to the preceding image first features is retrieved from one or more memories. The image first features and the preceding image first features are matched to establish first correspondences between the image first features and the first 3D points, and a candidate pose of the object corresponding to the image frame is derived based on the preceding pose of the object and the first correspondences”, col. 2, lines 30-50, “First corners are extracted for an object in an image 

Leonard et al. and Levinshtein et al. are in the same art of pose calculation (Leonard et al., abstract; Levinshtein et al., abstract). The combination of Levinshtein et al. with Leonard et al. enables using a PnP algorithm. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the PnP algorithm of Levinshtein et al. with the pose calculation of Leonard et al. as this was known at the time of filing, the combination would have predictable results, and as this is known as an accurate and low error method of determining an object pose. 

Regarding claims 4 and 9, Leonard et al. and Levinshtein et al. disclose the method and system of claims 1 and 6. Leonard et al. and Levinshtein et al. further disclose the performing a matching calculation on the graph of the previous frame and the graph of the current frame using a graph matching algorithm to obtain a vertex correspondence relationship between the graph of the previous frame and the graph of the current frame, comprises: inputting the graph of the previous frame and the graph of the current frame into a model of the graph matching algorithm to perform the matching calculation on the graph of the previous frame and the graph of the current frame; outputting the vertex correspondence relationship between the graph of the previous frame and the graph of the current frame (Leonard et al., “Between each 

Regarding claims 5 and 10, Leonard et al. and Levinshtein et al. disclose the method and system of claims 1 and 6. Levinshtein et al. further disclose the calculating a pose of the target three-dimensional object in the current frame according to the vertex correspondence relationship, a pose of the target three-dimensional object in the previous frame and a PnP algorithm, comprises: inputting the vertex correspondence relationship and the pose of the 

Regarding claim 11, Leonard et al. and Levinshtein et al. disclose the method and system of claims 1 and 6. Leonard et al. and Levinshtein et al. further disclose a computer readable storage medium having a computer program stored thereon, wherein the program is executed by a processor to implement the method of claim 1 (Leonard et al., computer program product stored on a computer readable medium which when executed on a computer system performs .

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 20160071278 A1) and Levinshtein et al. (US 10380763 B2) as applied to claims 1 and 6 above, further in view of Ward et al. (US 20100111417 A1) further in view of Malon et al. (US 20110293165 A1).

Regarding claims 2 and 7, Leonard et al. and Levinshtein et al. disclose the method and system of claims 1 and 6. Leonard et al. and Levinshtein et al. do not disclose the calculating a graph of a previous frame and a graph of a current frame for the target three-dimensional object, comprises: obtaining a mask image of the previous frame for the target three-dimensional object; extracting feature points of the target three-dimensional object in an image of the previous frame in a region with a pixel value of 1 in the make image of the previous frame, and extracting the feature points of the target three-dimensional object in an image of the current frame in the region with the pixel value of 1 in the mask image of the previous frame;  connecting adjacent feature points corresponding to the image of the previous frame to form the graph of the previous frame;  connecting adjacent feature points corresponding to the image of the current frame to form the graph of the current frame;  wherein vertices in the graph of the previous frame and the graph of the current frame are the feature points, and a weight of an edge is an average value of response values of two feature points corresponding to the edge. 



Leonard et al. and Ward et al. are in the same art of graph information (Leonard et al., abstract; Ward et al., claim 8, [0048]-[0050]). The combination of Ward et al. with Leonard et al. and Levinshtein et al. enables using a weight of an edge is an average value of response values of two feature points corresponding to the edge. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the a weight of Ward et al. with the pose calculation of Leonard et al. and Levinshtein et al. as this was known at the time of filing, the combination would have predictable results, and as Ward et al. indicate, “Although the feature 

Leonard et al. and Levinshtein et al. and Ward et al. do not disclose obtaining a mask image of the previous frame for the target three-dimensional object; extracting feature points of the target three-dimensional object in an image of the previous frame in a region with a pixel value of 1 in the make image of the previous frame, and extracting the feature points of the target three-dimensional object in an image of the current frame in the region with the pixel value of 1 in the mask image of the previous frame.

Malon et al. teach obtaining a mask image of the previous frame for the target three-dimensional object; extracting feature points of the target three-dimensional object in an image of the previous frame in a region with a pixel value of 1 in the make image of the previous frame, and extracting the feature points of the target three-dimensional object in an image of the current frame in the region with the pixel value of 1 in the mask image of the previous frame;  connecting adjacent feature points corresponding to the image of the previous frame to form the graph of the previous frame;  connecting adjacent feature points corresponding to the image of the current frame to form the graph of the current frame;  wherein vertices in the graph of the previous frame and the graph of the current frame are the feature points (“In 

Leonard et al. and Ward et al. and Malon et al. are in the same art of graph information (Leonard et al., abstract; Ward et al., claim 8, [0048]-[0050]; Malon et al., [0007], [0028]). The combination of Malon et al. with Leonard et al. and Levinshtein et al. and Ward et al. enables using a binary mask. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the mask of Malon et al. with the pose calculation of Leonard et al. and Levinshtein et al. and Ward et al. as this was known at the time of filing, the combination would have predictable results, and as Malon et al. indicate this is an improved method for detecting object structures ([0005]), which is a benefit to the object pose detection of Leonard et al..

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 20160071278 A1) and Levinshtein et al. (US 10380763 B2) and Ward et al. (US 20100111417 A1) and Malon et al. (US 20110293165 A1) as applied to claims 2 and 7 above, further in view of Hampel et al. (US 8948450 B2).

Regarding claims 3 and 8, Leonard et al. and Levinshtein et al. and Ward et al. and Malon et al. disclose the method and system of claims 2 and 7. Leonard et al. and Levinshtein et al. and Ward et al. and Malon et al. do not disclose the extracting feature points of the target three-dimensional object in an image of the previous frame in a region with a pixel value of 1 in the mask image of the previous frame, and extracting the feature points of the target three-dimensional object in an image of the current frame in the region with the pixel value of 1 in the mask image of the previous frame, comprises: using a SIFT algorithm to extract the feature points of the target three-dimensional object in the previous frame image in the region with the pixel value of 1 in the mask image of the previous frame, and using the SIFT algorithm to extract the feature points of the target three-dimensional object in the current frame image in the region with the pixel value of 1 in the mask image of the previous frame. 

Hampel et al. teach extracting feature points of the target three-dimensional object in an image of the previous frame in a region with a pixel value of 1 in the mask image of the previous frame, and extracting the feature points of the target three-dimensional object in an image of the current frame in the region with the pixel value of 1 in the mask image of the previous frame, comprises: using a SIFT algorithm to extract the feature points of the target three-dimensional object in the previous frame image in the region with the pixel value of 1 in the mask image of the previous frame, and using the SIFT algorithm to extract the feature points of the target three-dimensional object in the current frame image in the region with the pixel value of 1 in the mask image of the previous frame (“In accordance with the method and system, an object detection algorithm based on a Gaussian mixture model and expanded object tracking based on Mean-Shift are combined with each other in object detection. The object detection is expanded in accordance with a model of the background by improved removal of 

Leonard et al. Hampel et al. are in the same art of modeling (Leonard et al., [0048]; Hampel et al., abstract). The combination of Hampel et al. with Leonard et al. and Levinshtein et al. and Ward et al. and Malon et al. enables using SIFT. It would have been obvious at the time of filing to one of ordinary skill in the art to combine SIFT as described by Hampel et al. with the pose calculation of Leonard et al. and Levinshtein et al. and Ward et al. and Malon et al. as this was known at the time of filing, the combination would have predictable results, and as Hampel et al. indicate this allows for improved removal of shadows and shape-adaptive object tracking (abstract), which will be beneficial when tracking a variety of shapes in different backgrounds as may be required in the tracking of Leonard et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et al. “Structureless Pose-Graph Loop-Closure with a Multi-Camera System on a Self-Driving Car”: “Essentially, pose-graph SLAM represents the SLAM problem as an undirected graph where the vertices are the predicted robot poses and the edges are the observed constraints between any two robot poses” “edges connecting consecutive vertices are US 20180247429 A1: “Pose-guided matching with fast 3D-2D correspondences is supported by the architecture of FIG. 2 for every steady state frame.  The modules are depicted in their multithreading arrangement, in correct synchronization order but not to scale.  Camera images are provided to a detection module, then provided to a PGM unit for pose-guided matching, and then to a perspective n-point (PnP) pose estimation unit.  The outputs of the PnP unit are provided to the LBA unit, then to a finding unit R and an update motion model U. The output of the PnP unit are also provided to an ECS unit for epipolar constrained search and then to a triangulation unit T”; US 20150269734 A1: “As illustrated in FIG. 12, for both A type and B type, a single mark is composed of eight vertexes.  If pixel coordinates of the image corresponding to the absolute coordinates (world coordinates) of any four of these eight vertexes are known, the 3D location and pose (x, y, z, pitch, roll, and yaw) of the camera that acquires the image may be detected by applying the above-described method (reference paper 1, reference paper 2, and Efficient Perspective N-Point (EPnP) algorithm) to the image.  These four vertexes may be freely set, but, in order to improve the precision of calculated locations, it is more preferable to use the four outermost vertexes of the mark”; US 20150172626 A1: “One previously proposed technique is to use a RANSAC type algorithm with a "p3p" algorithm (pose from 3 points) in order to generate candidate poses.  This algorithm is however too slow for frame to frame tracking on low powered devices and so it cannot be employed in the present embodiments” “Sample two measurements from the set of the measured landmarks.  Two 2D measurements with their associated 3D points are sufficient in order to estimate the camera translation for a fixed rotation.  So the sample is used in order to solve for a candidate camera translation.  A simple set of simultaneous equations provides this information.  This is .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661